Citation Nr: 0517517	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-29 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to November 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision of the Boise, Idaho Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record contains documentation of both hepatitis in 
service and a current diagnosis of hepatitis C.  Consequently 
the RO arranged for an April 2004 medical opinion to 
determine whether there is a nexus between the hepatitis the 
veteran suffered in service and his current hepatitis C.  The 
consulting physician indicated that the veteran now has 
hepatitis C, and has a history of hepatitis B from 1969.  He 
stated that it appeared that the hepatitis the veteran had in 
service was not hepatitis C but was probably hepatitis B.  He 
also indicated that the veteran did not have as many risk 
factors for hepatitis C in the service as he did later on and 
that it could not be proven that there was any residual 
disability from the hepatitis infection in service. 

While these observations appear to indicate that the 
physician believed it unlikely that there is nexus between 
the current hepatitis C and the hepatitis in service, he also 
stated that it is "at least as likely as not that the 
patient's current hepatitis C was not present in the service 
and came on sometime between 1997 and 2001."  This statement 
appears to express that there may be a 50-50 probability of a 
nexus between the hepatitis in service and the current 
hepatitis.  Given that the standard of proof for the veteran 
that must be applied is that the veteran prevails if the 
evidence supporting and against his claim is in equipoise, if 
there truly is a 50-50 probability that there is a nexus, 
such would be a basis for granting the veteran's claim.  
Consequently, it is necessary to clarify the apparently 
conflicting statements of the VA consulting physician.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
the April 2004 VA consulting physician 
for clarification of the opinion as to 
the likelihood that there is a nexus 
between the hepatitis the veteran 
suffered in service and his current 
hepatitis.  The physician should be asked 
to respond specifically to the following 
question:

"Based on your examination of the 
veteran and review of the claims file, in 
your opinion is the likelihood that the 
veteran's current hepatitis is related to 
the hepatitis he suffered in military 
service (a) 50 percent or better or (b) 
is it less than 50 percent?"  The 
examiner should explain the rationale for 
the response given.  

If the April 2004 examining physician is 
unavailable to provide the opinion 
sought, another VA physician should be 
asked to do so.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.   The case should 
then be returned to the Board, if in 
order, for further appellate review.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


